MEMORANDUM **
David McCuistion, a pretrial detainee housed in the Washington state Special Commitment Center, appeals pro se the district court’s dismissal and summary judgment for defendants in his 42 U.S.C. § 1983 action, alleging, inter alia, that he was deprived of mental health care treatment and free exercise of his religion. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir.2000) (en banc), and we affirm for the reasons stated by the Magistrate Judge in his report and recommendation adopted by the district court on May 28, 2003.
We have considered McCuistion’s contentions and find them unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.